DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,16, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0064673).
As to Claim 12, Park et al. discloses A display device comprising: red, green, and blue pixels (fig.1,4- red Ru, green Gu, and blue Bu pixels; para.0072, 0104-0105, 0114), 
a scan line extending in a first direction (fig.1,4- scan line 121u (row/horizontal direction); para.0106); 
data lines extending in a second direction intersecting the first direction (fig.4- upper data lines 171uR, 171uG, 171uB (column/vertical direction); para.0106, 0111); 
a driving voltage line extending in the second direction (fig.4-driving voltage line 172 (172aG,172AB)- ELVDD; para.0110); 
storage capacitors disposed adjacent to one another in the second direction (fig.1,4- storage capacitors Cst corresponding to each upper pixel (first column) adjacent to one another in column direction), 
the storage capacitors including a first storage capacitor for a first pixel of the red, green, and blue pixels disposed adjacent to the scan line (fig.1,4- storage capacitor Cst corresponding to upper red pixel Ru; para.0104,0114), 
a second storage capacitor for a second pixel of the red, green, and blue pixels disposed adjacent to the first storage capacitor in the second direction (fig.1,4- storage capacitor Cst corresponding to upper green pixel Gu; para.0104,0114), and 
a third  storage capacitor for a third pixel of the red, green, and blue pixels disposed adjacent to the second storage capacitor in the second direction (fig.1,4- storage capacitor Cst corresponding to upper blue pixel Bu; para.0104, 0114), 
wherein, the first, second, and third storage capacitors are disposed adjacent to one another in the second direction such that no scan line traverses between any two adjacent storage capacitors among the first, second, and third storage capacitors, in a plan view (fig.4- fig.4- no scan line Sn  traverses between adjacent storage capacitor Cst of green pixel Gu and storage capacitor Cst of blue pixel Bu or between adjacent storage capacitors Cst of Bu and storage capacitor Cst of lower red pixel Rd), 
the first, second, and third storage capacitors are arranged along a first imaginary line parallel to the second direction (fig.4- storage capacitors Cst of Ru, Gu, Bu arranged along first column direction {imaginary line read to be positioned parallel to data lines 171u }) and
 transistors electrically connected to the storage capacitors (fig.1,4-6- transistors T1 T2 connected to storage capacitor Cst), 
wherein the transistors comprise: 
a first switching transistor (fig.1, 4-6- column 1-upper red pixel Ru -switching transistor T1) electrically connected to the scan line (fig.1,4-6- gate (switching gate electrode 125a) of T1 connected to scan line 121; para.0145,0151-152) and a first data line of the data lines (fig.1,4-6- source T1 (switching source electrode 176a) of T1 connected to data line 171dR), the first switching transistor disposed adjacent to the first storage capacitor (fig.1, 4-6- T1 or Ru adjacent to storage capacitor Cst of Ru); 
a second switching transistor(fig.1, 4-6- column 1-upper green pixel Gu-switching transistor T1)  electrically connected to the scan line ((fig.1,4-6- gate (switching gate electrode 125a) of T1 connected to scan line 121; para.0145,0151-152) and a second data line of the data lines (fig.1,4-6- source (switching source electrode 176a) of T1 connected to data line 171dG), the second switching transistor disposed adjacent to the second storage capacitor (fig.1, 4-6- T1 or Gu adjacent to storage capacitor Cst of Gu);and 
a third switching transistor (fig.1, 4-6- column 1-upper blue pixel Bu-switching transistor T1) electrically connected to the scan line (fig.1,4-6- gate (switching gate electrode 125a) of T1 connected to scan line 121; para.0145,0151-152) and a third data line of the data lines ((fig.1,4-6- source (switching source electrode 176a) of T1 connected to data line 171dB), the third switching transistor disposed adjacent to the third storage capacitor (fig.1, 4-6- T1 or Bu adjacent to storage capacitor Cst of Bu).

As to Claim 16, Park et al. discloses wherein the transistors comprise a first driving transistor electrically connected to the first storage capacitor (fig.1- drving transistor T2 connected to storage capacitor Cst), and the first storage capacitor comprises: a first electrode electrically connected to a gate electrode of the first driving transistor (fig.1, 6- first terminal of Cst (128) connected to gate of driving transistor T2); and a second electrode overlapping the first electrode (fig.1, 6-second terminal (178) of Cst overlap first terminal (128)).

As to Claim 21, Park et al. discloses wherein the first, second, and third data lines are disposed at a same side of the first imaginary line (fig.4- fig.4- upper data lines 171uR, 171uG, 171uB {{imaginary line read to be positioned parallel to data lines 171u)).

As to Claim 22, Park et al. discloss, wherein the driving voltage line is disposed at an opposite side of the first, second, and third data lines with respect to the first imaginary line (fig.4- driving voltage line 172aG, 172aB parallel to data lines 171uR,171uG,171uB with respect to imaginary line).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view of Chae et al. (US 2018/0088404).
As to Claim 1, Park et al. discloses A display device comprising: 
a light-emitting panel that includes a first light-emitting diode (fig.1,4- para.0103-0105-red OLED of upper pixel Ru), a second light-emitting diode (fig.1,4- OLED of green upper pixel Gu), a third light-emitting diode (fig.1- OLED of blue upper pixel Bu), and 
transistors (fig.1,4-5-para.0114-transisors T1, T2); and 
a color panel disposed on the light-emitting panel, the color panel comprising a first color area, a second color area, a third color area, and a light-shielding area, the first, second, and third color areas including different colors, 
wherein the light-emitting panel further comprises: 
a scan line extending in a first direction (fig.4-scan line Sn (121u) (row/horizontal direction); para.0106); 
data lines extending in a second direction intersecting the first direction (fig.4- upper data lines 171uR, 171uG, 171uB (column/vertical direction); para.0106, 0111); and 
storage capacitors disposed adjacent to one another in the second direction (fig.1,4- storage capacitors Cst corresponding to upper each pixel (first column), adjacent to one another in column direction), 
the storage capacitors including a first storage capacitor for the first light-emitting diode disposed adjacent to the scan line (fig.4-storage capacitor Cst for upper red pixel Ru), 
a second storage capacitor for the second light- emitting diode disposed adjacent to the first storage capacitor in the second direction (fig.4-storage capacitor Cst for upper green pixel Gu),, and 
a third storage capacitor for the third light-emitting diode disposed adjacent to the second storage capacitor in the second direction (fig.4-storage capacitor Cst for upper blue pixel Gu), 
the first, second, and third storage capacitors being arranged along a first imaginary line parallel to the second direction in a plan view (fig.4- storage capacitors Cst of respective pixels Ru,Gu,Bu, are arranged in column direction); and 
a driving voltage line disposed at a first side of the first imaginary line (fig.4-driving voltage line 172 (172aG,172AB)- ELVDD; para.0110; {imaginary line read to be positioned parallel and between driving voltage line 172 and data line 171 corresponding to second column of pixels}), the data lines includes a data line for the first light-emitting diode (fig.4-data line 171uR for red pixel Ru; para.0111), a second data line for the second light-emitting diode (fig.4-data line 171uG for green pixel Gu; para.0111), and a third data line for the third light-emitting diode (fig.4-data line 171uB for blue pixel Bu), the first, second, and third data lines are disposed at a second side of the first imaginary line (fig.4-data lines 171 disposed on opposite side of driving voltage line 172), and 
the second side is opposite to the first side with respect to the first imaginary line (fig.4-data lines 171 disposed on opposite side of driving voltage line 172), and  
the first, second, and third storage capacitors are disposed adjacent to one another in the second direction such that no scan line traverses between any two adjacent storage capacitors among the first, second, and third storage capacitors (fig.4- no scan line Sn traverses between adjacent storage capacitor Cst of green pixel Gu and storage capacitor Cst of blue pixel Bu or between adjacent storage capacitors Cst of Bu and storage capacitor Cst of lower red pixel Rd).
Park et al. does not expressly disclose a color panel disposed on the light-emitting panel, the color panel comprising a first color area, a second color area, a third color area, and a light-shielding area, the first, second, and third color areas including different colors. 
Chae et al. discloses: a color panel disposed on the light-emitting panel (fig.5- color conversion layer 140 over pixel areas PA1, PA2, PA3), the color panel comprising a first color area, a second color area, a third color area (fig.5- para.0116-0119-first, second and third color conversion layers CCLs 140,a 140b, 140C each in correspondence with pixel area PA1, PA2, PA3), and a light-shielding area (fig.5-light blocking layer 120; para.121), the first, second, and third color areas including different colors (para.0117-0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al. by implementing a conversion layer as disclosed by Chae et al. in the organic light emitting display of Park et al., the motivation being the motivation being to be able to convert a color incident light to a color light and emit a color light that has a wavelength longer than that of the incident light (para.0010, 0050).

As to Claim 3, Park et al. in view of Chae et al. disclose wherein the transistors comprise a first driving transistor electrically connected to the first storage capacitor (Park-fig.1- driving transistor T2; para.0072, 0114).  

As to Claim 5, Park et al. in view of Chae et al. disclose wherein the first light-emitting diode comprises a first pixel electrode electrically connected to the first storage capacitor (Park-fig.1,6- para.0165- pixel electrode 710 is electrically connected to the drain of driving transistor T2, the gate of driving transistor T2 is electrically connected to the storage capacitor Cst). 

As to Claim 7, Park et al. in view of Chae et al. disclose wherein the first color area of the color panel comprises: a first color converter overlapping the first light-emitting diode (Chae-fig.5- color conversion layer 140b overlapping pixel area PA2), the first color converter comprising quantum dots (Chae-fig.5-CCL 140b- quantum dots 142; para.0010, 0066-0068, 0097,0099) for converting incident light into green light (Chae-fig.5- PA2 emits green light; para.0052, 0054,0085,0093-0095,0123); and a green color filter overlapping the first color converter (fig.5- color filter 130b, upper color filter layer 150b; para.0093-0095, 0123,0132). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view Chae et al. (US 2018/0088404), further in view of Kim et al. (US 2014/0291636).
As to Claim 4, Park et al. in view of Chae et al. disclose wherein the first storage capacitor comprises: a first electrode electrically connected to a gate electrode of the first driving transistor (Park-fig.1, 6- first terminal of Cst (128) connected to gate of driving transistor T2); and a second electrode overlapping the first electrode (fig.1, 6-second terminal (178) overlap first terminal (128)). 
Park et al. in view of Chae et al. do not expressly disclose, but Kim et al. discloses: a storage capacitor comprising first electrode and second electrode (fig.4-5- storage capacitor Cst include a plurality of sub-storage capacitor electrodes, storage electrode 203 (first electrode) and storage electrodes 201,202,204 (second electrode); para.0073), where the second electrode comprising: a first sub-electrode disposed under the first electrode (fig.4-storage electrode 201,202 under storage electrode 203); and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode (fig.4-storage capacitor 204 over storage capacitor 203 and connected to storage capacitor 201, 202; para.0073).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al. in view of Chae et al., by implementing a storage capacitor configured with a plurality of sub storage electrodes, as disclosed by Kim et al., the motivation being to provide switching elements with high speed response property and realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

Claim(s) 6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view of Chae et al. (US 2018/0088404), further in view of Choi et al. (US 2017/0194402).
As to Claim 6, Park et al. in view of Chae et al. do not expressly disclose wherein the first pixel electrode overlaps the first storage capacitor.
Choi et al. discloses an organic light emitting display wherein the pixel electrode (fig.2, 6- pixel electrode 130 (230); para.0043) overlaps the storage capacitor (fig.2, 6- Cst). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al. in view of Chae et al., by providing a layer configuration as disclosed by Choi et al., the motivation to provide insulation between the storage capacitor and the pixel electrode by disposing the storage capacitor in a layer separated from the pixel electrode and improve the opening ration of the display device (para.0045, 0052-0053, 0061-Choi).

As to Claim 9, Park et al. in view of Chae et al. disclose wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are disposed in the first direction (Park-fig.4- Ru, Gu, Bu). 
Park et al. in view of Chae et al. do not expressly disclose, but Choi et al. discloses: the first light-emitting diode overlaps at least one of the storage capacitors (fig.4,6- pixel electrode 230R overlaps capacitor Cst), the second light-emitting diode overlaps the driving voltage line (fig.4,6- pixel electrode 230B overlap ELVSS,ELVDD,GC lines), and the third light-emitting diode overlaps at least one of the data lines (fig4,6- pixel electrode 230G overlap data lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al. in view of Chae et al., by the light emitting elements in an area so as to overlap the storage capacitor, the driving voltage line and data lines, as disclosed by Choi et al., the motivation to provide driving circuitry elements in a separate layer as of that the pixel electrode, thus improving the opening ratio of the display device (para.0045- Choi).

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view of Chae et al. (US 2018/0088404), further in view of Lee et al. (2015/0009106).
As to Claim 10, Park et al. in view of Chae et al. do not expressly disclose, Lee et al. discloses wherein the scan line further comprises a branch extending in the second direction from the scan line (fig.4A-scan line SL1 branch line BL1; para.0053, 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al. in view of Chae et al., with the teachings of Lee et al., the motivation being to provide a scan line signal to each of the sub-pixels while decreasing the number of scan lines, thus improving the aperture ratio and the defect rate of wiring is decreased. (para.0052-Lee).     

As to Claim 11, Park et al. in view of Chae et al., disclose wherein the transistors comprise: a first switching transistor electrically connected to the scan line and the first data line of the data lines (Park-fig.1, 4-6- with respect to pixel Ru- para.0104-0105, 0114,0119,0145,0151-152; gate of transistor T1 (switching gate electrode 125a) connected to scan line SLn (121d) and source of T1 (switching source electrode 176a) to data line (171dR)); a second switching transistor electrically connected to the scan line and the second data line of the data lines (Park-fig.1, 4-6- with respect to pixel Gu- para.0104-0105, 0114,0119,0145,0151-152; gate of transistor T1 (switching gate electrode 125a) connected to scan line SLn (121d) and source of T1 (switching source electrode 176a) to data line (171dG)); and a third switching transistor electrically connected to the scan line and the third data line of the data lines (Park-fig.1, 4-6- with respect to pixel Bu- para.0104-0105, 0114,0119,0145,0151-152; gate of transistor T1 (switching gate electrode 125a) connected to scan line SLn (121d) and source of T1 (switching source electrode 176a) to data line (171db)). 
Park et al. in view of Chae et al. do not expressly disclose but Lee et al. discloses: wherein a length of a semiconductor layer of the first switching transistor (fig.2,4B-; para.0028,0056; active layer A1 of transistor STR1 of subpixel SP1 connected to data line DL1), a length of a semiconductor layer of the second switching transistor (fig.2,4B-; para.0028,0056; active layer A2 of transistor STR2 of subpixel SP2 connected to data line DL2), and  a length of a semiconductor layer of the third switching transistor (fig.2,4B- para.0028,0056; active layer of A3 of transistor STR3 of subpixel SP3 connected to data line DL3) are different from one another (fig.4B-active layers A1-A3 have different lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al. in view of Chae et al., by providing active areas with different lengths as disclosed by Lee et al., the motivation being provide electrical connection between the transistor and its respective data line. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view of Lee et al. (2015/0009106).
As to Claim 15, Park et al. discloses wherein the second switching transistor is disposed between the first switching transistor and the third switching transistor in the second direction (fig.4- transistor of upper pixel Gu between transistors corresponding to upper pixels Ru and Bu, respectively).
Park et al. does not expressly disclose a length of a semiconductor layer of the second switching transistor is greater than a length of a semiconductor layer of the first switching transistor and a length of a semiconductor layer of the third switching transistor.
Lee et al. discloses a plurality of subpixels with respective transistors (fig.2,4), where a length of a semiconductor layer of the second [third] switching transistor (fig.2,4B- para.0028,0056; active layer of A3 of transistor STR3 of subpixel SP3 connected to data line DL3) is greater than a length of a semiconductor layer of the first switching transistor (fig.2,4B-; para.0028,0056; active layer A1 of transistor STR1 of subpixel SP1 connected to data line DL1) and a length of a semiconductor layer of the third [second] switching transistor [fig.2,4B-; para.0028,0056; active layer A2 of transistor STR2 of subpixel SP2 connected to data line DL2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al. by providing active areas with different lengths as disclosed by Lee et al., the motivation being provide electrical connection between the transistor and its respective data line. 
Park et al. in view of Lee et al. disclose where the length of the semiconductor layer of the third switching transistor to be greater than that of the first and second switching transistors, as opposed to length of the semiconductor layer of the second switching transistor to be greater. 
However, the re-arrangements of parts or shifting the position of one part to another would not
have modified the operation of the device, therefore producing the same measurement results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the device disclosed by Park et al.in view of Lee et al., by positioning the third subpixel SP3 between the first and second subpixels SP1 and SP2, and to be connected to its respective data line DL3, since in doing so would not have modified the operation of the device, thus yielding predictable results.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view Kim et al. (US 2014/0291636).
As to Claim 17, Park et al. does not expressly disclose wherein the second electrode comprises: a first sub-electrode disposed under the first electrode; and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode.
Kim et al. discloses a storage capacitor comprising first electrode and second electrode (fig.4-5- storage capacitor Cst include a plurality of sub-storage capacitor electrodes, storage electrode 203 (first electrode) and storage electrodes 201,202,204 (second electrode); para.0073), where the second electrode comprises: a first sub-electrode disposed under the first electrode (fig.4-storage electrode 201,202 under storage electrode 203); and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode (fig.4-storage capacitor 204 over storage capacitor 203 and connected to storage capacitor 201, 202; para.0073).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et al., by implementing a storage capacitor configured with a plurality of sub storage electrodes, as disclosed by Kim et al., the motivation being to provide switching elements with high speed response property and realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0064673) in view of Choi et al. (US 2017/0194402).
As to Claim 18, Park et al. discloses a light-emitting diode (fig.1,6-OLED) but does not expressly disclose a first light-emitting diode overlapping the first storage capacitor. 
Choi et al. discloses an organic light emitting display wherein the pixel electrode (fig.2, 6- pixel electrode 130 (230); para.0043) overlaps the storage capacitor (fig.2, 6- Cst). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Park et by providing a layer configuration as disclosed by Choi et al., the motivation to provide insulation between the storage capacitor and the pixel electrode by disposing the storage capacitor in a layer separated from the pixel electrode and improve the opening ratio of the organic light-emitting display (para.0045, 0052-0053, 0061-Choi).

As to Claim 19, Park et al. in view of Choi et al. disclose wherein the first light-emitting diode comprises a first pixel electrode (Park-fig.6- pixel electrode 710; Kim-fig.6-pixel electrode 230) electrically connected to the first storage capacitor (Park-capacitor Cst-para.0125-0129; Kim-fig.6- capacitor Cst; para.0098).

As to Claim 20, Park et al. does not expressly wherein the green pixel overlaps the storage capacitors.
Choi et al. discloses a green pixel (fig.4,6- OLED-pixel electrode 230G; para.0085) overlaps a [plurality of] storage capacitors (fig.4,6 - the storage capacitor Cst). Choi et al. discloses where the driving circuit DC comprising the storage capacitor (fig.1-para.0051,0054-0055) is disposed in a different layer so as to overlap the organic emission layer (fig.6).
Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the device of Park et al., by implementing the organic emission layer (green OLED of Park) in a different layer and a driving circuitry (including the storage capacitors of respective pixels of Park), in a separate layers as disclosed by Choi et al., such that the green pixel electrode overlaps the storage capacitors. The motivation being to improve the opening ratio of the organic light-emitting display (para.0045, 0052-0053, 0061-Choi).

Response to Arguments
Applicant’s arguments, filed 10/14/2022 with respect to the rejection(s) of claim(s)  1, 12 under have been fully considered and are persuasive.  However, upon further consideration and updated search, a new ground(s) of rejection is made in view of Park et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627